DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Response to Amendment
Applicant’s response filed 17 December 2020 has been received and entered.  Claims 1-19 and 24-36 have been canceled, claims 20 and 37 have been amended and claim 40 has been added in the response filed 17 December 2020.  Claims 20-23 and 37-40 are currently pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Claim Objections
The amendment to the claims filed 17 December 2020 is not in compliance as it fails to indicate the status of all the claims.  Claim 19 has not been accounted for.  It is clear from the previous amendment filed 09 April 2020 that claim 19 has been canceled, but this is not reflected in the most recent claim set.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 27 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,207,115 (Gimona et al.) and Spierings et al. (PAIN  154:  1603-1612, 2013) in view of Martel-Pelletier et al.  (Bone 51:  297-311, 2012). 
Gimona et al. teach the treatment of cartilage disorders, including osteoarthritis (see column 4) and cartilage damage resulting from a trauma (see column 18, lines 5-19), by the administration of FGF-18 (see columns 3-5, including lines 17-30 and 36-45 of column 5).  Gimona et al. additionally teach methods of treating cartilage disorders by 
Spierings et al. teach the administration of tanezumab (a humanized monoclonal anti-nerve growth factor antibody) for the treatment of chronic pain in subjects with osteoarthritis.  Spierings et al. teach that tanezumab administered at 5 or 10mg resulted in more patients experiencing clinically meaningful improvement in pain compared to either placebo or oxycodone treatment.  Spierings et al. does not teach a combination therapy of FGF-18 and tanezumab for treating a cartilage disorder.
Martel-Pelletier et al. teach the use of various therapeutics for the treatment of osteoarthritis.  Specifically, Martel-Pelletier et al. teach the use of drugs that treat the symptoms of the disease (see Table 1 at page 298), as well as the use of drugs that modify the disease (see Tables 2 and 3 at pages 300-301) or target synovial membrane inflammation (see Table 4 at page 303).  Martel-Pelletier et al. teach that FGF-18 is a growth factor being used to treat osteoarthritis by increasing the production and development of chondrocytes and osteoblasts (see Table 3) and that anti-NGF compounds, including Tanezumab, are used to treat pain in osteoarthritis (see Table 1).  Martel-Pelletier et al. do not teach the amino acid sequence structure for FGF-18 however, the structure of FGF-18 was known in the art prior at the time (as evidenced by Gimona et al.).  Martel-Pelletier et al. suggest that a multi-drug regimen would provide a more successful approach to treatment of osteoarthritis.  Martel-Pelletier et al. does not teach a method of treating a cartilage disorder comprising administering a FGF-18 compound in combination with tanezumab.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered FGF-18 as taught by Gimona et al. and tanezumab as taught by Spierings et al. to a patient for the treatment of cartilage disorders such as osteoarthritis because Martel-Pelletier et al. teach that both compounds are used for such treatment and that multi-drug regimens may provide a more successful outcome.  Furthermore, one of ordinary skill in the art would have been motivated to administer two compounds together because FGF-18 is considered a disease modifying drug which would aid in cartilage repair while the anti-NGF drug (tanezumab) would treat pain, which is a major symptom of osteoarthritis.  One would have had a reasonable expectation of success in using the two drugs in combination because both are used separately for the treatment of osteoarthritis as evidenced by Gimona et al. and Spierings et al. and further because Martel-Pelletier et al. specifically contemplate a multi-drug regimen to prove a more successful approach to the treatment of osteoarthritis.
MPEP 2144.06:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
While the two compounds do not perform the same function in the treatment of osteoarthritis, the two compounds are known to be used for the treatment of the same condition, and therefore, it would have been prima facie obvious to administer the two compounds together to treat the same condition, absent evidence to the contrary.

Response to Arguments
	Applicant argues at pages 10-11 of the response that Martel-Pelletier et al. do not teach that tanezumab can be used to treat cartilage disorders because Phase III trials with tanezumab were halted by the FDA because of an increase in the need for total joint replacement in two phase trials.  Applicant asserts that one skilled in the art would have viewed this result as an indication that tanezumab was not suitable for treating osteoarthritis patients and one skilled in the art would have been dissuaded from the use of tanezumab alone or in combination with other therapeutic agents for the treatment of osteoarthritis.  Applicant further submits that one skilled in the art would not have had a reasonable expectation of successfully treating osteoarthritis using tanezumab in view of these teachings.
	Applicant’s arguments have been fully considered, but are not found persuasive.  First, if Applicant’s arguments are taken as the state of the prior art at the time of filing, these arguments would pertain to a lack of enablement of the claimed invention.  The instant application does not administer a combination of FGF-18 and tanezumab to a patient for the treatment of osteoarthritis.  The only example in the specification which 
	Spierings et al. was cited in the grounds of rejection for the teaching that tanezumab is effective for the treatment of chronic pain in subjects with osteoarthritis.  Spierings et al. also addresses the adverse events reported for anti-NGF therapies leading to total joint replacement.  Spierings et al. states that the FDA put the tanezumab OA program on hold but in 2012, the FDA Arthritis Advisory Committee reviewed the reports and “endorsed continued clinical development of this class of compounds with additional measures to minimize risks and protect patient safety” as well as lifting the partial clinical hold on tanezumab related to joint safety (see page 1611, paragraph 2).  In light of the known shortcomings of tanezumab, Spierings et al. concluded that tanezumab 5 mg and 10mg provided improvement in pain, physical function and global assessment of osteoarthritis and that no new safety signals were identified.
	Applicant argues at page 11 of the response that Martel-Pelletier et al. do not teach that DMOADs and drugs used to address pain have the “same purpose”.  At page 12 of the response, Applicant argues that Martel-Pelletier et al. teach that “the 
Furthermore, according to MPEP 2144.06:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Applicant’s comment regarding “same purpose” are noted, but not persuasive.  The compounds of Gimona et al. and Spierings et al. are used to treat cartilage disorders and therefore, they are used for the “same purpose”.  The fact that they treat different aspects of the disease does not negate the fact that they are being 

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ekman et al.  J. Rheumatol.  41:  2249-2259, 2014.
Smelter et al.  Co-Rheumatology.com  25(3):  310-316, 2013.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647